Per Curiam.

We find the information sufficient; however, the failure of the court to inform the defendant of his rights under section 58 of the Code of Criminal Procedure requires reversal. The requirements of the section are mandatory and not merely directory, and are not waived by defendant’s plea of guilty.
The judgment should be reversed and the case remitted to the trial court for further proceedings.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster concur.
Judgment reversed and matter remitted to the Court of Special Sessions of the Town of Villenova for further proceedings in accordance with the opinion herein.